Stoecklein Law Group, LLP Practice Limited to Federal Securities Columbia Center Telephone:(619) 704-1310 401 West A Street Facsimile:(619) 704-1325 Suite 1150 email:djs@slgseclaw.com San Diego, California92101 web:www.slgseclaw.com August 13, 2013 Jay Ingram Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 RE: Merculite Distributing, Inc. Your Letter of May 21, 2013 Form Registration Statement on Form S-1/A File No. 333-180606 Dear Mr. Ingram, This correspondence is in response to your letter dated May 21, 2013 in reference to our filing of the Registration Statement on Form S-1/A No. 2 filed May 6, 2013 on behalf of Merculite Distributing, Inc., your file number 333-180606. Index to Financial Statements, page 36 1.Please update your financial statements as required by Rule 8-08 of Regulation S-X. Response: We have updated our financial statements to comply with the requirements of Article 8-08 of Regualtion S-X. Exhibit 23.1 2.The audit opinion on page F-1 is dated April 29, 2013 but your auditor’s consent implies the report date is April 29, 2012.Your consent also refers to amendment #1, rather than amendment #2.Please amend your filing to correct your auditor’s consent. Response: We have ensured that the auditor consent reflects the correct audit report date and amendment number. Please contact Jennifer Trowbridge in our office, at 619-704-1310 with any additional questions. /s/ Donald J. Stoecklein Stoecklein Law Group, LLP
